Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 05/11/2021 and 01/12/2022 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yonghui et al (CN110060574B). 
For the purpose of citation, Examiner used machine translation of CN110060574B, said translation has been provided herewith to the applicant. 
	Regarding Claim 1, Yonghui (In Fig 10) display device comprising: 
a display panel (display panel, ¶ 2, II. 1-2) including a first area (area of 11), a bending area (area of 13), and a second area (area of 121) arranged in a first direction (Fig 10), and comprising a plurality of pixels disposed in the first area (¶ 55, I. 21); 
a driving chip (4) disposed on an upper surface of the second area of the display panel and electrically connected to the plurality of pixels (¶ 48, II. 13-14); 
a support layer (112), (¶ 55, I. 21) disposed on a lower surface of the first area of the display panel (Fig 10); and 
a spacer (5/22) disposed on the lower surface of the first area of the display panel and overlapping the support layer (112) in a plan view (Fig 10), wherein the spacer (5/22) comprises: 
an upper layer (5); 
a lower layer (22); and 
a base layer (21, graphene), (¶ 56, II. 1-2) disposed between the upper layer (5, elastic material layer), (¶ 57, II. 1-4) and the lower layer (22, copper foil layer), (¶ 56, II. 1-2) and having a thermal conductivity greater than a thermal conductivity of the upper layer (5) and a thermal conductivity of the lower layer (22), and 
in case that the bending area of the display panel is folded, the spacer (5/22) overlaps the driving chip (4) in a plan view (Fig 10).
	Examiner Note; Merriam Webster Dictionary define the term “spacer” as “a device or piece used to create or maintain a desired amount of space”. Therefore, any structural layer occupying a space is considered as an space. For example, an adhesive layer, a cushion layer or any other structural layer is considered to be a spacer. 
	Examiner Note; It should be noted that terms such as “upper”, “lower” without a frame of reference does not define the direction as the prior art device could be turned on its side to cover the Claim language).
Regarding Claim 2, Yonghui disclose the limitation of Claim 1, however, Yonghui (In Fig 10) further disclose wherein the base layer (21) comprises at least one of copper, a copper alloy, and graphite (¶ 56, II. 1-2).
Regarding Claim 6, Yonghui disclose the limitation of Claim 1, however, Yonghui (In Fig 10) further disclose wherein in case that the display panel (display panel, ¶ 2, II. 1-2) is folded, the spacer (5/22) is disposed between the first area and the second area of the display panel (Fig 10).
Regarding Claim 7, Yonghui disclose the limitation of Claim 6, however, Yonghui (In Fig 10) further disclose wherein the spacer (5/22) overlaps the second area of the display panel (display panel, ¶ 2, II. 1-2) in a plan view (Fig 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 11-12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Park (US 2019/0340959). 
Regarding Claim 3, Yonghui disclose the limitation of Claim 2, however, Yonghui does not disclose wherein the support layer comprises a metal.
Instead Park (In Fig 4) teaches wherein the support layer (241/242) comprises a metal (¶ 84, II. 1-16).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Park with the support layer comprising a metal to benefit from providing rigidity to the display module by preventing the display module from bending or with standing external force (Park, ¶ 84, II. 1-16).
Regarding Claim 11, Yonghui (In Fig 10) disclose a display device comprising: 
a display panel (display panel, ¶ 2, II. 1-2) comprising a plurality of pixels (¶ 48, II. 13-14); 
a driving chip (4) electrically connected to the plurality of pixels (¶ 48, II. 13-14); 
a spacer (22/1221) disposed on a lower surface of the display panel (Fig 10), the spacer (22/1221) comprising: 
an upper layer (22); 
a lower layer (1221); 
a base layer (32, graphene), (¶ 50, II. 2-4) disposed between the upper layer (22) and the lower layer (1221) and having a thermal conductivity greater than a thermal conductivity of the upper layer (22, copper) (¶ 56, II. 1-2) and a thermal conductivity of the lower layer (1221); 
a first adhesive layer (61) disposed between the upper layer (22) and the base layer (32); and 
a second adhesive layer (62) disposed between the lower layer (1221) and the base layer (32); and a support layer (112), (¶ 55, I. 21) disposed between the spacer (22/1221) and the display panel (11), wherein the driving chip (4) is movable so as to overlap the spacer (22/1221) or to be spaced apart from the spacer (22/1221) in a plan view (¶ 11, II. 3-9).
However Yonghui does not disclose the support layer including a metal.
Instead Park (In Fig 4) teaches wherein the support layer (241/242) including a metal (¶ 84, II. 1-16).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Park with the support layer including a metal to benefit from providing rigidity to the display module by preventing the display module from bending or with standing external force (Park, ¶ 84, II. 1-16).
Regarding Claim 12, Yonghui in view of Park disclose the limitation of Claim 11, however, Yonghui (In Fig 10) further disclose wherein the display panel (11) includes a first area (area of 11), a bending area (area of 13), and a second area (area of 121) arranged in a first direction (Fig 10), the bending area being bendable (¶ 11, II. 3-9), the plurality of pixels (¶ 48, II. 13-14) are disposed on the first area (Fig 10), the driving chip (4) is disposed on the second area (Fig 10), the driving chip (4) overlaps the spacer (22/1221) in a plan view in case that the display panel is folded (Fig 10), and the driving chip (4) is spaced apart from the spacer (22/1221) in a plan view in case that the display panel is unfolded (¶ 11, II. 3-9), (Fig 10).
Regarding Claim 15, Yonghui in view of Park disclose the limitation of Claim 11, however, Yonghui (In Fig 10) further disclose wherein the base layer (32) comprises at least one of copper, a copper alloy, and graphite (¶ 50, II. 2-4).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Kim et al (US 2018/0166652, “Bae”). 
Regarding Claim 5, Yonghui disclose the limitation of Claim 1, however, Yonghui does not disclose wherein the display device further comprising an adhesive member disposed between the upper layer and the lower layer of the spacer to bond the upper layer and the lower layer of the spacer, and having a closed loop shape surrounding the base layer of the spacer in a plan view.
Instead Bae (In Fig 5) teaches wherein the display device further comprising an adhesive member (180) disposed between the upper layer and the lower layer of the spacer (170) to bond the upper layer and the lower layer of the spacer (170), (¶ 41, II. 3-8), and having a closed loop shape surrounding the base layer (190) of the spacer in a plan view (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Bae with an adhesive member between the upper and lower layers of the spacer, bonding the upper and lower layers of the spacer and having a closed loop shape surrounding the base layer to benefit from reducing the occurrence of defects during the bending process, thereby increasing lifetime of the curved display apparatus and reducing the manufacturing cost (Bae, ¶ 4, II. 1-4, ¶ 73, II. 6-9).
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Kim (US 2016/0072094). 
Regarding Claim 8, Yonghui disclose the limitation of Claim 1, however, Yonghui does not disclose wherein the display panel further comprising a heat radiation layer disposed on the lower surface of the first area of the display panel and spaced apart from the spacer in a plan view.
Instead Kim (In Fig 1) teaches wherein the display panel (100) further comprising a heat radiation layer (43B) disposed on the lower surface of the first area of the display panel and spaced apart from the spacer (40A) in a plan view (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Kim with a heat radiation layer disposed on the lower surface of the first area of the display panel and spaced apart from the spacer in a plan view to benefit from discharging the heat from the heat source to the atmosphere, minimizing or reducing the occurrence of hot spots (Kim, ¶ 25, II. 1-11).
Regarding Claim 9, Yonghui in view of Kim disclose the limitation of Claim 8, however, Yonghui (In Fig 10) further disclose wherein the heat radiation layer (321) overlaps the support layer (112) in a plan view (Fig 10).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Yoon et al (US 2021/0150944). 
Regarding Claim 10, Yonghui disclose the limitation of Claim 1, however, Yonghui does not disclose wherein the first area of the display panel comprises a folding area which is foldable with respect to an axis defined in a second direction intersecting the first direction, and the support layer comprises a plurality of openings in an area overlapping the folding area.
Instead Yoon (In Fig 4B) teaches wherein the first area of the display panel comprises a folding area (FA) which is foldable with respect to an axis defined in a second direction (DR2) intersecting the first direction (DR1), and the support layer (SP) comprises a plurality of openings (HA) in an area overlapping the folding area (FA), (Fig 4B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Yoon with the display panel comprising a folding area which is foldable with respect to second direction intersecting the first direction with support layer with plurality of openings overlapping the folding area to benefit from providing a foldable or bendable mobile device with large display in a relatively small package (Yoon, ¶ 4, II. 1-2).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Park and further in view of Kim. 
Regarding Claim 13, Yonghui in view of Park disclose the limitation of Claim 12, however, Yonghui as modified does not disclose wherein the display device further comprising a heat radiation layer disposed on a lower surface of the second area of the display panel, wherein the spacer is spaced apart from the heat radiation layer in a plan view.
Instead Kim (In Fig 1) teaches wherein the display device (100) further comprising a heat radiation layer (43B) disposed on a lower surface of the second area of the display panel (Fig 1), wherein the spacer (40A) is spaced apart from the heat radiation layer (43B) in a plan view (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Park and further with Kim with a heat radiation layer disposed on the lower surface of the first area of the display panel and spaced apart from the spacer in a plan view to benefit from discharging the heat from the heat source to the atmosphere, minimizing or reducing the occurrence of hot spots (Kim, ¶ 25, II. 1-11).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Park and further in view of Bae. 
Regarding Claim 14, Yonghui in view of Park disclose the limitation of Claim 12, however, Yonghui as modified does not disclose where in the display panel further comprising: a first protective layer disposed on a lower surface of the first area of the display panel; and a second protective layer disposed on a lower surface of the second area, wherein the spacer is disposed between the first protective layer and the second protective layer in case that the display panel is folded.
Instead Bae (In Fig 5) teaches where in the display panel (1) further comprising: a first protective layer (170) disposed on a lower surface of the first area (1A) of the display panel (Fig 5); and a second protective layer (170) disposed on a lower surface of the second area (2A), wherein the spacer (190) is disposed between the first protective layer (170) and the second protective layer (170) in case that the display panel is folded (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Park and further with Bae with the display panel comprising a first protective layer disposed on a lower surface of the first area and a second protective disposed on a lower surface of the second area and with spacer being disposed between the first and the second protective layers in case the display panel is folded to benefit to benefit from reducing the occurrence of defects during the bending process, thereby increasing lifetime of the curved display apparatus and reducing the manufacturing cost (Bae, ¶ 4, II. 1-4, ¶ 73, II. 6-9).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Yonghui in view of Park and further in view of He et al (US 2019/0207130). 
Regarding Claim 16, Yonghui in view of Park disclose the limitation of Claim 15, however, Yonghui as modified does not disclose wherein the upper layer and the lower layer each comprise an insulating material.
Instead He (In Fig 2) teaches wherein the upper layer (411, rubber) and the lower layer (411, rubber) each comprise an insulating material (¶ 35, II. 8-10, ¶ 42, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yonghui with Park and further with He with the upper and lower layers comprising an insulating material to benefit from relatively small modulus of elasticity defining the bending radius allowing bending and wrapping while preventing interference by supporting layer during bending action (He, ¶ 42, II. 3-10).
Allowable Subject Matter

 Claims 4 and 17-20 are objected to as being dependent upon a rejected base Claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 4 and 17-20, the allowability resides in the overall structure of the device as recited in dependent Claims 4, 17 and 19, and at least in part because Claim 4, 17 and 20 recite, “the base layer comprises a plurality of openings passing through the base layer, and the adhesive layer fills the plurality of openings” in Claim 4, “an adhesive member disposed between the upper layer and the lower layer to bond the upper layer and the lower layer” in Claim 17, “the base layer comprises a plurality of openings passing through the base layer, and the first adhesive layer and the second adhesive layer contact each other through the plurality of openings” in Claim 20. 
The aforementioned limitation in combination with all remaining limitations of Claims 4, 17 and 20 are believed to render said Claims 4, 17 and 20, and all Claims dependent therefrom (Claims 18-19) patentable over the art of record. 
The closest art of record is believed to be that of Yonghui et al (CN110060574B – hereafter “Yonghui”) which discloses.
While Yonghui Fig 10 teaches many of limitations of Base Claims 1 and 11, as per rejection of Claims 1 and 11 above, however, neither Yonghui nor any other art of record, either alone or in a combination, teach or suggest above mentioned limitations of Claims 4, 17 and 20.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Display Device and Method of Manufacturing Display Device US 2019/0006444, Plasma Display Device US 2007/0230132, Display Device US 2021/0249613, Display Device US 2019/0096913. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835